Case 1:19-cv-02818-DDD-KLM Document 163 Filed 01/07/21 USDC Colorado Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:19-cv-02818-DDD-KLM

        CAROL NICHOLS,

                Plaintiff,
        v.

        DENVER HEALTH AND HOSPITAL AUTHORITY,

                Defendant.


         ORDER ACCEPTING AND ADOPTING MAGISTRATE JUDGE
          MIX’S RECOMMENDATION (DOC. 153) AND OVERRULING
                  PLAINTIFF’S OBJECTIONS (DOC. 162)


             Before the court is Plaintiff’s Objections (Doc. 162) to Magistrate
        Judge Mix’s December 23, 2020 Recommendation (Doc. 153) denying
        Plaintiff’s motion to proceed in forma pauperis. Plaintiff objects, arguing
        that special master costs imposed on her should instead be waived or
        covered by the Administrative Office of the United States Courts. For
        the reasons set forth below, Magistrate Judge Mix’s Recommendation is
        accepted and adopted, and Plaintiff’s objections are overruled.

                                  LEGAL STANDARD

             Upon appeal of a Magistrate Judge’s non-dispositive ruling, the Dis-
        trict Court only sets aside any part of that ruling “that is clearly errone-
        ous or is contrary to law.” Fed. R. Civ. P. 72(a). The clearly erroneous
        prong obligates setting aside a ruling only where the district judge has
        a “definite and firm conviction that a mistake has been committed” with
        regard to factual findings. See Ocelot Oil Corp. v. Sparrow Indus., 847
        F.2d 1458, 1464 (10th Cir. 1988). The “contrary to law” analysis permits


                                           -1-
Case 1:19-cv-02818-DDD-KLM Document 163 Filed 01/07/21 USDC Colorado Page 2 of 5




        de novo review of purely legal determinations. See Weekoty v. United
        States, 30 F. Supp. 2d 1343, 1344 (D.N.M. 1998).

                                      DISCUSSION

           The facts of this employment discrimination case are familiar to the
        parties and the court, so the court will not re-state them in detail here.
        Judge Mix previously referred this case to a Special Master after several
        contentious discovery disputes arose. (See Doc. 74.) The court recently
        affirmed the Special Master’s and Judge Mix’s orders allocating special
        master fees for adjudication of a motion to compel and a motion for sanc-
        tions. (Doc. 127.) In that order, the court noted that the Special Master’s
        and Judge Mix’s decision to allocate 75% of the fees for adjudicating the
        relevant motions to Ms. Nichols was appropriate under Federal Rule of
        Civil Procedure 53(g)(3). The court found that the allocation properly
        accounted for Ms. Nichols’s means, the amount of the controversy, and
        Ms. Nichols’s responsibility for reference of the matter to the Special
        Master: the factors listed in that rule. (Id. at pp. 6–7.)

           Ms. Nichols has now filed a motion to proceed in forma pauperis, in-
        voking 28 U.S.C. § 1915, and claiming indigence. (Doc. 117.) That stat-
        ute grants courts authority to allow “commencement, prosecution or de-
        fense” of a lawsuit without payment of fees by any “person who submits
        an affidavit that includes a statement of all assets such prisoner pos-
        sesses that the person is unable to pay such fees or give security there-
        for.” Id. § 1915(a)(1) (emphasis added). A subsequent section of the stat-
        ute listing the fees covered by the statute makes no mention of “persons”
        or “prisoners.” Id. § 1915(c). Circuit courts have addressed the statute’s
        inclusion of both “persons” and “prisoners” in § 1915(a)(1), holding that
        the inclusion of the word “prisoners” was an “oversight.” See Haynes v.
        Scott, 116 F.3d 137, 140 (5th Cir. 1997) (internal citation omitted). The



                                            -2-
Case 1:19-cv-02818-DDD-KLM Document 163 Filed 01/07/21 USDC Colorado Page 3 of 5




        Tenth Circuit has adopted this reasoning, holding that non-prisoners
        may apply for in forma pauperis status if they otherwise comply with
        the affidavit requirements in § 1915(a)(1). Lister v. Dep't Of Treasury,
        408 F.3d 1309, 1312 (10th Cir. 2005); see also Salgado-Toribio v. Holder,
        713 F.3d 1267, 1270 (10th Cir. 2013). Although Ms. Nichols is not a pris-
        oner, that fact alone does not bar her from seeking in forma pauperis
        status.

            But because this lawsuit has already “commenced,” Ms. Nichols ap-
        pears to seek permission to proceed with “prosecution” of this suit “with-
        out prepayment of fees.” 28 U.S.C. § 1915(a)(1). Ms. Nichols appears to
        argue that the allocated special master costs, and possibly her own ex-
        pert costs,1 qualify as “fees” that she need not “prepay” under the stat-
        ute. Id. This request does not fit squarely within any of the circum-
        stances where the statute would govern. She has already commenced
        this suit, and any failure to pay fees to a privately-retained expert or to
        pay her share of special master fees has not barred her from prosecuting
        this suit. The statute typically applies to the commencement of a lawsuit
        when a court must decide whether a plaintiff may proceed without pay-
        ing initial filing fees. See Lister, 408 F.3d at 1310–11.

            Ms. Nichols also has cited no authority for her claim that this statute
        covers special master costs or expert witness costs. Indeed, the statute
        “does not authorize the federal courts to waive or order payment of wit-
        ness fees for a civil litigant proceeding in forma pauperis.” Hooper v.
        Tulsa Cty. Sheriff Dep't, 113 F.3d 1246 (10th Cir. 1997) (unpublished
        decision borrowing this rule adopted by “every circuit considering this



        1   Plaintiff cited her $30,000 in expert fees in her motion but appears
        to have abandoned seeking reimbursement for that in her objections to
        Judge Mix’s order.


                                            -3-
Case 1:19-cv-02818-DDD-KLM Document 163 Filed 01/07/21 USDC Colorado Page 4 of 5




        issue”). And the statute lists in detail what types of fees may be waived,
        including transcript and recording fees. 28 U.S.C. 1915(c). There is no
        mention of special master costs in the statute. See id.

           In the context of special master costs, a party’s indigence is accounted
        for when allocating those costs pursuant to Federal Rule of Civil Proce-
        dure 53(g)(3), which expressly directs courts to account for the parties’
        means. The Special Master, Judge Mix, and this court all weighed the
        factors listed in that rule and concluded that a 75% allocation of costs to
        Ms. Nichols was appropriate. The court will not reconsider that issue
        which has already been adjudicated by three separate decision-makers
        who all reached the same conclusion.

           Judge Mix properly recommended denying the motion on other
        grounds too. Judge Mix found that Ms. Nichols had not met her burden
        to demonstrate a financial inability to pay filing fees, citing her average
        monthly income of $3,818 (and an expected income in December 2020
        exceeding $5,000) which exceeds her mandatory and discretionary
        monthly expenses. (Doc. 153 at pp. 3–4.) The court defers to these factual
        findings which are certainly not “clearly erroneous” and finds that Judge
        Mix correctly applied the law in denying Ms. Nichols’s request. Ms.
        Nichols’s argument that the court should consider the amount of the
        special master costs, which exceed typical filing fees, is unavailing be-
        cause she has cited no authority allowing a court to waive such costs
        pursuant to 28 U.S.C. § 1915.

                                    CONCLUSION

           Ms. Nichols’s Objections (Doc. 162) to Judge Mix’s Recommendation
        (Doc. 153) are OVERRULED. The court ACCEPTS and ADOPTS




                                           -4-
Case 1:19-cv-02818-DDD-KLM Document 163 Filed 01/07/21 USDC Colorado Page 5 of 5




        Judge Mix’s recommendation (Doc. 153) and DENIES Ms. Nichols’s
        Motion to Proceed In Forma Pauperis (Doc. 117).

        DATED: January 7, 2021                  BY THE COURT:




                                                Hon. Daniel D. Domenico




                                        -5-
